At the outset, 
I would like to congratulate His Excellency Mr. Vuk 
Jeremi. on his outstandingly successful presidency of 
the General Assembly at its previous session. I would 
also like to congratulate you, Sir, on your assumption 
of the presidency at its current session and to wish you 
every success.

I am pleased, indeed honoured, to address the 
Assembly today for the first time in the name of 
the State of Palestine, following the Assembly’s 
historic decision on 29 November of last year to raise 
Palestine’s status to that of a non-Member Observer 
State. As representatives of their Governments and 
peoples, Members have championed justice, right and 
peace, while affirming their rejection of occupation 
and standing for principles and ethics and on the side 
of peoples yearning for freedom. For that, I once again 
offer my deepest thanks and gratitude today on behalf 
of Palestine and its people. The Palestinian people 
celebrated resolution 67/19. They rightly felt that they 
were not alone in the world and that the world stood 
with them. They celebrated because they realized that 
the overwhelming result of the Assembly’s vote meant 
that justice was still possible and there was still room 
for hope.

I assured the Assembly last year that our quest to raise 
Palestine’s status was not aimed at delegitimizing an 
existing State, the State of Israel, but at consecrating — I 
repeat, consecrating — the legitimacy of a State that 
should exist, which is Palestine. I have also affirmed 
before the Assembly that our quest was not intended to 
affect the peace process, nor is it a substitute for serious 
negotiations. On the contrary, our quest is supportive of 
the choice of peace and has revived a process that was, 
in truth, moribund. As we have repeatedly affirmed and 
proved in practice, the State of Palestine, which abides 
by the Charter of the United Nations and resolutions 
of international legitimacy, will exercise its role and 
uphold its responsibilities within the international 
system in a positive and constructive manner that 
reinforces peace.

A new round of negotiations was launched a few 
weeks ago, thanks to the tireless and appreciated efforts 
of the President of the United States, Mr. Barack Obama, 
and of the United States Secretary of State, Mr. John 
Kerry. I affirm before the Assembly today that we 
have begun those negotiations and shall continue them 
in good faith and with open minds, strong will and 
determination and a sharp focus on success. I assure 
Members that we shall respect all of our commitments 
and foster the atmosphere most conducive to continuing 
the negotiations seriously and intensively, while 
providing guarantees for its success and aiming at a 
peace agreement within nine months.

As we engage in a new round of negotiations, we 
must remind everyone that we are not starting from a 
vacuum or from point zero, nor are we lost in a labyrinth 
without a map or a compass, at risk of losing sight of 
the destination. The goal of the peace that we seek is 
defined and the objective of the negotiations is clear 
to all, just as the terms of reference and the basis and 
foundations of the peace process and of the agreement 
we seek are longstanding and within reach.

As for the goal of peace, it is embodied in redressing 
the historic, unprecedented injustice that befell the 
Palestinian people in the Al-Nakba of 1948. It is the 
realization of a just peace, the fruits of which can be 
enjoyed by the Palestinian and Israeli peoples, as well 
as by all the peoples of our region.

The objective of the negotiations is to secure a 
lasting peace agreement that immediately leads to the 
establishment of the independence of a fully sovereign 
State of Palestine, with East Jerusalem as its capital, 



on all of the Palestinian land occupied in 1967, so that 
it may live in peace and security alongside the State of 
Israel. The negotiations must also resolve the plight of 
Palestine refugees in a just, agreed-upon solution, in 
accordance with resolution 194 (III) and as called for 
by the Arab Peace Initiative.

We reaffirm our refusal to be drawn into the 
whirlpool of a new interim agreement aimed at the 
perpetuation of an interim State with interim borders, 
or to enter into transitional arrangements that will 
become the fixed rule rather than an urgent exception. 
Our goal is to achieve a permanent and comprehensive 
agreement and a peace treaty between the States of 
Palestine and Israel that resolves all outstanding issues, 
answers all questions and allows us to officially declare 
an end to the conflict and to all claims.

The terms of reference and parameters of the 
negotiations, their goals and the basis of the agreement 
we seek are all found in the Assembly’s historic decision 
to upgrade Palestine’s status, as well as in the countless 
resolutions of this body and of the Security Council 
and those of the League of Arab States, the European 
Union, the Non-Aligned Movement, the African Union 
and the Organization of Islamic Cooperation. In fact, 
over the years, the parameters have become the basis 
of an international consensus, indeed, near unanimity.

Exactly 20 years ago, precisely on 13 September 
1993, the Palestine Liberation Organization (PLO), the 
sole and legitimate representative of the Palestinian 
people signed, together with the Government of Israel, 
the Declaration of Principles Agreement on the White 
House lawn in Washington, D.C, in the presence of our 
departed leader, Yasser Arafat, and Yitzhak Rabin, 
the late Israeli Prime Minister, the King of Jordan and 
former President Bill Clinton. 

Some five years earlier, on 15 November 1988, 
the Palestinian National Council had adopted our 
programme for the achievement of peace, thereby 
taking an extremely difficult decision and making a 
historic, painful and harmful concession. However, as 
representatives of the Palestinian people, and having 
long been aware of our responsibilities to them, we 
mustered the necessary courage to accept a two-State 
solution, namely, Palestine and Israel on the borders 
of 4 June 1967 and the establishment of a Palestinian 
State on 22 per cent of the land of historic Palestine. 
Thus we realized our part in achieving a historic 
settlement, upheld our obligations and fulfilled all of 
the requirements from the Palestinian side as set by the 
international community, in order to attain peace.

At the same time that the PLO affirmed its choice of 
peace as a strategic option and a solution resulting from 
negotiations, the PLO firmly repudiated violence and 
affirmed an ethical, principled rejection of terrorism 
in all its forms and manifestations — especially State 
terrorism — while affirming respect of international 
humanitarian law and United Nations resolutions.

As a genuine historic breakthrough, the signing 
of the Oslo Accords led to an unprecedented political 
movement that fostered great hopes and generated 
high expectations. The PLO worked with dedication to 
implement the Accords in order to end the occupation 
and to realize a just peace. However, 20 years on, the 
picture appears dispiriting and bleak: great dreams have 
been shattered and goals have become more modest. 

As much as we felt in those days that peace was 
at hand, today we realize how far we are from it, for 
the goal of the Accords has not been achieved, its 
provisions have not been implemented and its deadlines 
have not been respected. All the while, ongoing intense 
settlement construction, which aims to change the facts 
on the ground in the occupied Palestinian territory, has 
violated the spirit of the agreement, struck at the core 
of the peace process and caused a deep fracture in its 
cornerstone, that is, the two-State solution.

The start of a new round of negotiations is good 
news, but it cannot serve as grounds for complacency 
or an exaggerated sense of tranquility on the part of 
the international community. The negotiations we 
are undertaking today with the Israeli Government 
under the auspices of the United States require that 
the international community exert every effort to 
make them succeed, namely, through international and 
regional organizations and individual States upholding 
the international consensus on the goal of peace, the 
objectives of the negotiations, the terms of reference 
and the basis for a permanent peace agreement.

However, at the same time, the international 
community is asked to remain vigilant. The international 
community must condemn and put an end to any actions 
on the ground that would undermine negotiations. In 
that regard, I refer above all to the continuation of 
settlement construction on Palestinian land, particularly 
in Jerusalem. There is an international consensus 
among the countries of the world, international and 
regional organizations and the International Court 



of Justice on the illegality and illegitimacy of those 
settlements. The position of the European Union with 
regard to settlement projects is a positive model of what 
can be done to ensure an environment supportive of 
and conducive to negotiations and the peace process. 
It is also imperative that the near-daily attacks on the 
religious sites in occupied Jerusalem, the foremost of 
which is the Al-Aqsa Mosque, cease, as the continuation 
of such attacks will have dire consequences.

History is the best teacher. It teaches us that waging 
war, imposing occupation and building settlements 
and walls may provide temporary quiet and temporary 
domination, but they certainly do not ensure real 
security or guarantee sustainable peace. Such policies 
may create a specific reality on the ground, but they 
certainly do not create a right or provide legitimacy. 
Such policies may impose weak stability, but they 
cannot prevent the inevitable explosion, because such 
polices in fact fuel situations that are already inflamed 
and cause them to explode. Above all, such policies are 
incapable of extinguishing the aspirations of a people 
for freedom, and cannot eradicate their living memory 
or their narrative.

Therefore, what is required now is to heed the 
lessons of history, to abandon the mentality of force 
and occupation, to recognize the rights of others 
and to work on an equal footing and in full parity to 
achieve peace. What is required is to stop relying on 
exaggerated security pretexts and obsessions in order to 
consecrate occupation and to stop contriving demands 
that push the conflict out of its defined political arena 
and towards the abyss of religious conflict in a region 
burdened with such sensitivities. That is something that 
we categorically reject.

I am confident that the Israeli people want peace 
and that a majority of them support a two-State solution. 
We have always expressed our firm positions and have 
always explained them at the negotiations table with the 
Israeli Government and in the meetings and contacts 
that we have intensified in recent years with a wide 
spectrum of actors from Israeli society.

Our message is rooted in the idea that the two 
peoples, the Palestinians and Israelis, are partners in 
the task of peacemaking. That is why we keep reaching 
out to the Israeli side, saying: let us work to make the 
culture of peace reign, to tear down walls, to build 
bridges instead of walls and to open wide roads for 
connections and communication. Let us sow the seeds 
of good-neighbourliness. Let us envision another future, 
one that the children of Palestine and Israel enjoy in 
peace and security, where they can dream and realize 
their dreams, a future that allows Muslims, Christians 
and Jews to freely reach their places of worship, and a 
future in which Israel gains the recognition of 57 Arab 
and Muslim States, the States of Palestine and coexists 
in peace and each of their peoples can realize their 
hopes for progress and prosperity.

While we discuss the realization of peace between 
Palestine and Israel as an imperative to achieve a 
comprehensive peace between the Arab countries and 
Israel in accordance with United Nations resolutions, 
we bear in mind the current volatile reality and 
unprecedented dynamics besetting our region. 
Palestine does not interfere in the internal affairs of 
Arab countries, but we have clearly affirmed our stance 
in support of the demands of the peoples of our region, 
their choices and their peaceful popular movements to 
achieve those demands, along with the programmes and 
road maps they have adopted to reach their goals. 

Furthermore, while we have condemned the crime 
of the use of chemical weapons in Syria, we have 
affirmed our rejection of a military solution there and 
stressed the need to find a peaceful political solution to 
fulfil the aspirations of the Syrian people.

The overwhelming majority of the Palestinian 
people were born in Palestine and were sent into exile 
after the 1948 Al-Nakba. However, 65 years afterwards, 
they continue to be its direct victims. Since the start of 
this year, 27 Palestinian citizens have been killed and 
951 have been wounded by the bullets of the occupation, 
and 5,000 fighters for freedom and peace are currently 
being held captive in occupation prisons. Does anyone 
deserve an end to this occupation and the realization of 
a just and immediate peace more than the Palestinian 
people?

This year and in the past few years, Palestinian 
refugees, despite their neutrality, have continued to pay 
the price of conflict and instability in our region. Tens 
of thousands have been forced to abandon their camps 
and to flee in another exodus, searching for new places 
of exile. Do the Palestinian people deserve justice less 
than the rest of the peoples of the world?

Since the beginning of the year, construction has 
been under way on thousands of settlement units by the 
occupation authorities, and construction tenders have 



been issued for thousands of others on our occupied 
land, even as additional vast areas of land are either 
expropriated or declared off limits; 850 homes and 
structures have been demolished.

Palestinians are forbidden to plant on their own land 
and to use the majority of the area of our country, which 
is only 22 per cent. They are prevented from using their 
own country’s water to irrigate their crops. The wall 
and checkpoints continue to tear apart the lives of the 
Palestinian people and to destroy their economy. The 
siege is growing tighter, along with the attacks and 
oppressive discriminatory measures against occupied 
Jerusalem, its holy places and its citizens. In Gaza, 
for years an unjust blockade has been imposed on our 
people.

So is there any people more deserving of freedom 
and independence than the Palestinians? Since the 
beginning of the year, 708 terrorist attacks have 
been perpetrated by settlers against our mosques and 
churches, our olive trees, our agricultural fields and our 
homes and property. Is there the shadow of a doubt in 
anyone’s mind that the Palestinian people have the most 
need of security?

Also, is there a nobler mission on the international 
community’s agenda than realizing a just peace in the 
land of the monotheistic faiths, the birthplace of Jesus 
Christ, the site of the ascent of the Prophet Muhammad 
and the resting place of Abraham, the father of the 
prophets?

As they remain steadfast on their land, the 
Palestinian people also continue to build their 
institutions, to strengthen internal unity, to achieve 
reconciliation by returning to the ballot box, to 
wage a peaceful and popular resistance to counter 
the oppression of occupation and of settlements and 
settler terrorism, and to hold fast to their rights. The 
Palestinian people do not want to remain “out of place”, 
in the words of Edward Said. Our people are waiting for 
the day when their cause ceases to be a fixed item on 
the agenda of the United Nations. Our people want to 
have freedom, God’s gift to humanity, and to enjoy the 
grace of living an ordinary life. For we, as Mahmoud 
Darwish wrote, cultivate hope and shall one day be 
what we want to be: a free, sovereign people on the land 
of the State of Palestine.

I personally am one of the victims of Al-Nakba, 
one of the hundreds of thousands of my people who 
were uprooted in 1948 from our beautiful world and 
thrown into exile. Like hundreds of thousands of other 
Palestine refugees, I knew as a youth the pain of exile 
and the tragedy of the loss of loved ones in massacres 
and wars, as well as the difficulties of building a new 
life from zero. In refugee camps and the diaspora, 
in exile, we knew the bitter taste of poverty, hunger, 
illness and humiliation, and the challenge of affirming 
one’s identity.

Our people have walked the path of armed revolution 
and have risen from the ashes of Al-Nakba. They have 
collected their shattered souls and identity to put their 
cause to the world and ensure that the recognition 
of their rights is enshrined. We have walked a long, 
difficult path and sacrificed dearly, and yet we have 
affirmed at all times our active quest for peace.

Twenty years ago, on behalf of the Palestine 
Liberation Organization, I signed the Declaration 
of Principles Agreement, and we have since worked 
faithfully and diligently to implement it, affirming to 
all our respect for our commitments and the credibility 
of our positions. The successive setbacks encountered 
have not shaken our strong faith in the objective of a 
just peace, and we shall continue to work tirelessly 
and unwaveringly to see it realized. My own personal 
hope is to see the day when a just peace reigns so that 
the generation of Al-Nakba can pass on to its children 
and grandchildren the flag of an independent State of 
Palestine.

Time is running out; the window of hope is 
narrowing and opportunities are diminishing. The 
current round of negotiations appears to be a last 
chance to realize a just peace. The mere thought of the 
catastrophic and frightening consequences of failure 
must compel the international community to intensify 
efforts to seize this opportunity.

The hour of freedom for the Palestinian people has 
rung. The hour of the independence of Palestine has 
rung. The hour of peace for the two peoples — Israeli 
and Palestinian — has rung.
